MEMORANDUM DECISION
                                                                     Mar 15 2016, 8:44 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                 ATTORNEYS FOR APPELLEE INDIANA
Michael R. Fisher                                      ATTORNEY GENERAL
Marion County Public Defender Agency                   Gregory F. Zoeller
Indianapolis, Indiana                                  Attorney General of Indiana
                                                       Lyubov Gore
                                                       Deputy Attorney General
                                                       Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Joseph Matters,                                            March 15, 2016

Appellant-Defendant,                                       Court of Appeals Case No.
                                                           49A02-1509-CR-1421

        v.                                                 Appeal from the Marion Superior
                                                           Court
                                                           The Honorable Christina Klineman,
State of Indiana,                                          Judge
Appellee-Plaintiff.                                        Trial Court Cause No. 49G17-1507-
                                                           CM-26748




Bradford, Judge.



                                      Case Summary


Court of Appeals of Indiana | Memorandum Decision 49A02-49A02-1509-CR-1421 | March 15, 2016 Page 1 of 4
[1]   Appellant-Defendant Jospeh Matters became angry with Colleen Bonner soon

      after the two had ended their romantic relationship. Matters became upset that

      Bonner was going to visit a mutual friend and followed her there. Once there,

      Matters confronted Bonner, opened her vehicle door, and struck her on the left

      side of the face. Matters was aware that Bonner had stitches in her mouth from

      a recent surgery, and his blow caused pain, bleeding, and the stiches to tear

      open. The trial court found Matters guilty of Class A misdemeanor battery.

      Matters contends that the State produced insufficient evidence to sustain his

      conviction. We affirm.



                            Facts and Procedural History
[2]   Matters and Bonner had dated and lived together for two and one-half years

      before breaking up in July of 2015. On July 19, 2015, Bonner drove to the

      Indianapolis apartment of mutual friend Brandon Bailey. Matters became

      upset when he heard of Bonner’s visit and followed her there, both arriving

      around 10:45 p.m. Matters “whipped his car up next to” Bonner’s and started

      screaming and yelling, banging on the glass, and calling her names through the

      window. Tr. p. 8. When Bonner put the car into park, the doors unlocked,

      allowing Matters to open the driver’s door and strike Bonner on the left side of

      her face. Bonner had recently had surgery to remove wisdom teeth, and

      Matters was aware that she had stiches in her mouth. Matters’s strike caused

      Bonner pain and bleeding and tore open a few stiches. On July 29, 2015, the

      State charged Matters with Class A misdemeanor domestic battery, Class A


      Court of Appeals of Indiana | Memorandum Decision 49A02-49A02-1509-CR-1421 | March 15, 2016 Page 2 of 4
      misdemeanor battery, and Class A misdemeanor interference with the reporting

      of a crime. On August 26, 2015, the trial court found Matters guilty of Class A

      misdemeanor battery and sentenced him to 180 days of incarceration, with all

      but time served suspended to probation.


                                 Discussion and Decision
[3]   Matters contends that the State failed to produce sufficient evidence to sustain

      his conviction. When reviewing the sufficiency of the evidence, we neither

      weigh the evidence nor resolve questions of credibility. Jordan v. State, 656
N.E.2d 816, 817 (Ind. 1995). We look only to the evidence of probative value

      and the reasonable inferences to be drawn therefrom which support the verdict.

      Id. If from that viewpoint there is evidence of probative value from which a

      reasonable trier of fact could conclude that the defendant was guilty beyond a

      reasonable doubt, we will affirm the conviction. Spangler v. State, 607 N.E.2d
720, 724 (Ind. 1993). Pursuant to Indiana Code section 35-42-1-1(b), “a person

      who knowingly or intentionally … touches another person in a rude, insolent,

      or angry manner … commits battery … a Class A misdemeanor if it results in

      bodily injury to any other person.” Pursuant to what is now Indiana Code

      section 35-31.5-2-29, “‘Bodily injury’ means any impairment of physical

      condition, including physical pain.”


[4]   Matters argues only that the State failed to establish that he touched Bonner in

      a rude, insolent, or angry manner or that he did so knowingly. The evidence,

      however, indicates that Matters followed Bonner and, when he found her,


      Court of Appeals of Indiana | Memorandum Decision 49A02-49A02-1509-CR-1421 | March 15, 2016 Page 3 of 4
      began banging on her window, yelling and screaming at her, and calling her

      names. As soon as Matters was able, he reached into Bonner’s vehicle and

      struck her in the face. The clear evidence of Matters’s anger toward Bonner,

      along with the undisputed evidence of the blow and bodily injury it caused, is

      sufficient to sustain a finding that he knowingly touched her in a rude, insolent,

      or angry manner. Matters’s argument is nothing more than an invitation to

      reweigh the evidence, which we will not do. See Jordan, 656 N.E.2d at 817.


[5]   The judgment of the trial court is affirmed.


      Baker, J., and Pyle, concur.




      Court of Appeals of Indiana | Memorandum Decision 49A02-49A02-1509-CR-1421 | March 15, 2016 Page 4 of 4